This appeal is treated as, in effect, presenting a reconsideration of questions involved in the case of Burnett v. Alabama Power Co., 74 So. 459.4 The writer did not concur with the majority view in that case, as to what in fact was the proximate cause of the alleged injuries, entertaining the opinion that the construction of the dam was not the proximate cause, but that the complaint showed the proximate cause to be the backing of the water upon the accumulated débris and vegetation, the backing of the water on the land in its then existing condition, which was alleged to have been negligently done. I was therefore of the opinion that pleas 8 and 9 did not present a complete answer to the complaint as there construed. Still entertaining these views, it follows that I am unable to concur in the opinion of the court in this case, and therefore respectfully dissent.
4 199 Ala. 337.